DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on May 10, 2022.
The amendments to the claims have been entered.
Claims 1, 6-10 and 15-18 are pending.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed May 10, 2022, with respect to claims 1, 6-10 and 15-18 have been fully considered and are persuasive.  The rejection of March 17, 2022 has been withdrawn. 
Allowable Subject Matter
Claims 1, 6-10 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or render obvious a gear train installed in a vehicle having speed reduction units are configured to reduce speed of power from the rotating electrical machine in a power transmission path leading from the rotating electrical machine to the driving wheel; wherein the speed reduction unit includes a first speed reduction unit providing a pair of gears and a second speed reduction unit providing a pair of gears different from the pair of gears of the first speed reduction unit, an internal gear and an external gear of the first speed reduction unit mesh with each other, and an external gear and an external gear of the second speed reduction unit mesh with each other, the plurality of gears includes a first gear provided on an output shaft of the rotating electrical machine, a second gear provided on the differential, and a third gear and a fourth gear that are provided on a shaft member disposed on an axis different from an axis of the output shaft and mesh with the first gear and the second gear, respectively,2Application No. 16/683,464Reply to Office Action of March 17, 2022 the first speed reduction unit provides the first gear and the third gear, the first gear being an external gear and the third gear being an internal gear, and the second speed reduction unit provides the second gear and the fourth gear, the second gear and the fourth gear being external gears and the remaining structure of claims 1 and 10.
The prior art does not anticipate or render obvious a gear train installed in a vehicle having a3Application No. 16/683,464Reply to Office Action of March 17, 2022 the speed reduction unit with at least a first speed reduction unit providing a pair of gears and a second speed reduction unit providing a pair of gears different from the pair of gears of the first speed reduction unit, and the internal gear and an external gear mesh with each other in each of the first speed reduction unit and the second speed reduction unit and the remaining structure of claims 7 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655